Product prospectus supplement no. UBS-PERF-1 To prospectus dated January 11, 2010 and prospectus supplement dated January 11, 2010 Performance Securities with Contingent Protection Linked to a Commodity Index General · Royal Bank of Canada may offer and sell notes linked to a commodity index from time to time.We refer to these notes as the “securities.” · This product prospectus supplement no. UBS-PERF-1 describes terms that will apply generally to the securities, and supplements the terms described in the accompanying prospectus supplement and prospectus.A separate term sheet, free writing prospectus or pricing supplement, as the case may be, will describe terms that apply specifically to the securities, including any changes to the terms specified below.We refer to such term sheets, free writing prospectuses and pricing supplements generally as terms supplements.A separate index supplement or pricing supplement will describe any index not described in this product prospectus supplement and to which the securities are linked.If the terms described in the relevant terms supplement are inconsistent with those described herein or in any related index supplement, the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. · The securities are senior unsecured obligations of Royal Bank of Canada. · Payment on the securities will be linked to the performance of an Index, as described below. · For important information about U.S. federal tax consequences, see “Supplemental Discussion of U.S. Federal Income Tax Consequences” beginning on page PS-27. · Minimum denominations of $10 and integral multiples of $10, unless otherwise specified in the relevant terms supplement. · Investing in the securities is not equivalent to investing in the Index or any of its components. · The securities will not be listed on any securities exchange, unless otherwise specified in the relevant terms supplement. Key Terms Index: The index specified in the relevant terms supplement (the “Index”). Payment at Maturity: Unless otherwise specified in the relevant terms supplement, the amount you will receive at maturity is based on the Index Return, the Participation Rate and the Trigger Level, as described below. If the Index Return is positive, you will receive at maturity a cash payment per $10 in principal amount of the securities equal to: $10 + ($10 x Index Return x Participation Rate) If the Index Return is zero, you will receive at maturity a cash payment of $10 per $10 in principal amount of the securities. If the Index Return is negative and the Index Ending Value is greater than the Trigger Value, you will receive at maturity a cash payment of $10 per $10 in principal amount of the securities (the “Contingent Protection” feature). If the Index Return is negative and the Index Ending Level is less than the Trigger Level, you will receive at maturity a cash payment per $10 in principal amount of the securities equal to: $10 + ($10 x Index Return) The securities are not principal protected. You may lose some or all of your principal. Specifically, if the Index Ending Level is below the Trigger Level on the Final Valuation Date, atmaturity you will lose 1% (or a fraction thereof) of your principal for each 1% (or a fractionthereof) decrease that the Index Return is less than zero. In addition, the ContingentProtection feature applies only if you hold the securities to maturity. (continued on next page) Investing in the securities involves a number of risks.See “Risk Factors” beginning on page PS-1. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or the adequacy of this product prospectus supplement no. UBS-PERF-1, the accompanying prospectus supplement and prospectus, any related index supplement, or any related terms supplement.Any representation to the contrary is a criminal offense. The securities are unsecured and are not insured savings accounts or deposits of a bank.The securities are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States. UBS Financial Services, Inc. RBC Capital Markets Corporation April 1, Key Terms (continued) Index Return: The Index Return for the securities, expressed as a percentage, is calculated using the following formula: Index Ending Level – Index Starting Level Index Starting Level Participation Rate: As specified in the relevant terms supplement, determined on the Trade Date. Trigger Level: As specified in the relevant terms supplement, calculated by multiplying the Index Starting Level by a percentage specified in the applicable pricing supplement. Index Starting Level: The closing level of the Index on the Trade Date. Index Ending Level: The closing level of the Index on the Final Valuation Date. Issue Price: Unless otherwise specified in the relevant terms supplement, $10 per $10 in principal amount of the securities. Trade Date: As specified in the relevant terms supplement. Settlement Date: As specified in the relevant terms supplement. Final Valuation Date: As specified in the relevant terms supplement. Maturity Date: As specified in the relevant terms supplement.The Maturity Date is subject to postponement in the event of certain market disruption events and as described under “General Terms of the Securities—Payment at Maturity”. TABLE OF CONTENTS Page Risk Factors PS-1 Use of Proceeds and Hedging PS-10 General Terms of the Securities PS-11 Dow Jones-UBS Commodity IndexSM PS-17 Other Indices PS-25 Supplemental Discussion of Canadian Tax Consequences PS-26 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-27 Underwriting PS-30 Employee Retirement Income Security Act PS-32 In making your investment decision, you should rely only on the information contained or incorporated by reference in the terms supplement relevant to your investment, any related index supplement, this product prospectus supplement no.
